UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6570



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGINA FAYE BROOKS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. John S. Kaull, Magistrate
Judge. (CR-01-16; CA-03-103)


Submitted:   August 31, 2005            Decided:   September 27, 2005


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Regina Faye Brooks, Appellant Pro Se. Sherry L. Muncy, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Regina Faye Brooks seeks to appeal the magistrate judge’s

report and recommendation advising the district court to deny

Brooks’ motion for supplemental briefing and to deny relief on

Brooks’ 28 U.S.C. § 2255 (2000) motion.     This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 546 (1949).      The report and recommendation

Brooks seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.     Accordingly, we dismiss the

appeal for lack of jurisdiction.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED




                              - 2 -